Citation Nr: 0102060	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 24, 
1994 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the Army from February 
1956 to December 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim of entitlement to an earlier effective date 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), as well as his claim for an increased 
evaluation for that disability. 

The issue of an increased evaluation for PTSD will be address 
in the REMAND section which follows the ORDER section in the 
decision below.  The Board notes that the appellant has 
appealed the initial 10 percent rating that was assigned to 
the PTSD disability after service connection was granted.  As 
such, the guidance of Fenderson v. West, 12 Vet. App. 119 
(1999) is for application.  Thus the issues are as set out on 
the title page.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In October 1992, the appellant submitted a request for 
service connection for PTSD.

3.  In June 1993, the RO issued a rating decision which 
denied the PTSD claim; notice of the denial was sent to the 
appellant on July 21, 1993.  That notice letter provided him 
with his appellate rights.

4.  The appellant promptly submitted a Notice of Disagreement 
(NOD) with the July 1993 rating decision.  The RO issued a 
Supplemental Statement of the Case (SSOC) that addressed the 
issue of entitlement to service connection for PTSD in August 
1993.  

5.  A VA Form 21-4138 from the appellant was received by the 
RO on December 2, 1993; in that form the appellant 
effectively withdrew his appeal of the PTSD denial.  The 
appellant did not complete a substantive appeal and the July 
21, 1993 decision became final after one year.

6.  A VA Form 21-4138 from the appellant was received by the 
RO on February 17, 1994; in that form the appellant submitted 
medical evidence he said supported his claim for PTSD.

7.  In January 1994, a VA psychiatrist examined the appellant 
and rendered a diagnosis of PTSD.  The appellant was 
thereafter granted service connection for his PTSD, effective 
from January 24, 1994, the date of the VA psychiatric 
examination.  No earlier claim is shown.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
January 24, 1994 for the award of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 3.155, 3.160, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  With a claim for service connection, 
the effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  
The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim, only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.  38 C.F.R. § 3.157.

In October 1992, the appellant submitted a VA Form 21-4138 to 
the RO that contained a request for service connection for 
PTSD.  In June 1993, the RO issued a rating decision which 
denied the PTSD claim; notice of the denial was sent to the 
appellant on July 21, 1993.  That notice letter provided the 
appellant with his appellate rights.  

The appellant subsequently submitted a Notice of Disagreement 
(NOD) with the July 1993 rating decision; the NOD was 
received by the RO on July 30, 1993.  The RO thereafter 
issued a Supplemental Statement of the Case (SSOC) that 
addressed the issue of entitlement to service connection for 
PTSD in August 1993.  

A written statement submitted on a VA Form 21-4138 by the 
appellant was received at the RO on December 2, 1993.  The 
appellant titled this submission "Notice of cancellation for 
Notice of disagreement."  The appellant went on to say that 
the affected issues included his claim for PTSD.  Since an 
NOD may be withdrawn in writing before a timely Substantive 
Appeal is filed, as per 38 C.F.R. § 20.204(a), the Board 
finds that the December 1993 written statement submitted by 
the appellant to the RO effectively withdrew his appeal of 
the PTSD denial.  Thereafter the appellant did not complete a 
substantive appeal and the July 21, 1993 decision became 
final after one year.

The appellant underwent a VA psychiatric examination on 
January 24, 1994.  In the associated report, the VA examiner 
rendered an Axis I diagnosis of PTSD.  

A VA Form 21-4138 from the appellant was subsequently 
received by the RO on February 17, 1994.  At that time, the 
appellant submitted medical evidence he said supported his 
claim for PTSD.  This evidence consisted of a written 
statement, dated February 11, 1994, from a private 
psychologist who stated that the appellant had a long history 
of psychiatric disorder as well as chronic depression, 
hysterical neurosis and anxiety neurosis.  The appellant 
subsequently submitted, in August 1994, another written 
statement from the same private psychologist that indicated 
that the appellant was as much a recluse from society as 
anyone with PTSD.  This statement was dated in October 1993.

As noted above, when a claim for service connection benefits 
is filed within a year of the veteran's separation from the 
service, the effective date of an award of disability 
compensation is the date following separation from active 
service.  However, in this instance, the appellant's initial 
claim for service connection for PTSD was not filed until 
October 1992, more than one year after his separation from 
service.

Although the appellant argues that his entitlement to service 
connection for PTSD arose at a date earlier than January 24, 
1994, he is advised that because he withdrew his appeal of 
the denial of his October 1992 claim, the delimiting period 
is between the final July 21, 1993 rating and his February 
1994 request for service connection for PTSD.  Under these 
circumstances, the law does not afford him an effective date 
earlier than the date of the reopened claim, unless he can 
demonstrate that he filed an informal claim within one year 
of the submission of a formal claim for PTSD.  The only 
evidence of record that could be interpreted as an informal 
claim for service connection for PTSD received between the 
notice of the 1993 denial and the February 1994 claim is the 
report of the January 24, 1994 VA psychiatric examination.  
While the October 1993 private psychologist statement 
intimates that the appellant suffered from PTSD, that 
statement was not submitted to the RO until August 1984.  
There are no statements or other evidence from the appellant 
received during the relevant time period.

After careful review of the evidence of record, the Board 
finds no evidence of an informal claim for PTSD within the 
delimiting period that is earlier than January 24, 1994.  The 
evidence of record does not contain any medical evidence 
dated between July 23, 1993 and January 24, 1994 indicating 
that the appellant had been diagnosed with PTSD.  
Consequently, an earlier date for the award of service 
connection for PTSD is not afforded under the provisions of 
38 C.F.R. § 3.400.  Therefore, the assignment of an effective 
date earlier than January 24, 1994, the date of the informal 
claim resulting from the VA psychiatric examination of that 
date, for the grant of service connection for PTSD is not 
warranted.


ORDER

Entitlement to an effective date earlier than January 24, 
1994 for the grant of service connection for PTSD is denied.


REMAND

The evidence of record contains a copy of an award letter 
from the Social Security Administration (SSA), as well as a 
copy of the April 1994 administrative law judge (ALJ) 
decision.  The appellant was found to be disabled by SSA 
based on his "severe" PTSD, effective as of January 1992.  
While some of the associated SSA records are currently of 
record, the List of Exhibits reveals the existence of several 
other pieces of medical evidence that are not.  The United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter Court) has held 
that the VA's statutory duty to assist includes seeking to 
obtain SSA records.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Therefore, the medical records from the SSA pertaining to any 
original award of disability benefits and any medical records 
pertaining to any continuing award of benefits should be 
requested and associated with the claims file.  

The Board again points out that the appellant appealed the 
initial 10 percent rating that was assigned to his PTSD 
disability after service connection was granted.  Since this 
case involves the initial rating assigned for the appellant's 
PTSD, he is also potentially entitled to "staged ratings" per 
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, to afford the appellant due process and to 
assist him in the development of his claim, this case is 
REMANDED to the RO for the following action:

1.  The RO should obtain from the SSA all 
records pertinent to the appellant's 
claim for disability benefits noted in 
the List of Exhibits associated with the 
April 1994 ALJ decision not already of 
record, as well as those upon which any 
continuing award was based.  If records 
pertaining to such awarded benefits 
and/or the medical evidence utilized in 
processing such benefits are not 
available, that fact should be entered in 
the claims file.

2.  The appellant should be requested to 
identify any medical evidence, VA or 
private, pertaining to his PTSD, that has 
not already been obtained or submitted.  
After any necessary releases have been 
signed, the RO should obtain such 
evidence and associate it with the claims 
file.

3.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased evaluation for PTSD (applying 
the Fenderson case, supra, as 
appropriate).

4.  If the foregoing readjudicated claim 
remains denied or is not resolved to the 
appellant's satisfaction, the RO should 
provide him and his representative with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.

If a VA examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 U.S.C.A. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures.  No action by the 
appellant is required until he receives further notice.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



